 In the Matter of LoosE-WILES BISCUIT Co.,INC.andUNITED BAKERYAND CONFECTIONERY WORKERSCase No. R-389.-Decided February 4,1938Bakery andConfectioneryIndustry-Investigation of Representatives:conktroversyconcerning representationof employees: rivalorganizations;refusalby employer to recognize petitioning union as exclusive representative-UnitAppropriate for Collective Bargaining:stipulation of parties;Election Or-dered-Certiftcat ion of Representatives.DECISIONANDCERTIFICATION OF REPRESENTATIVESSTATEMENT OF THE CASEOn August 10, 1937, United Bakery and Confectionery WorkersLocal Industrial Union No. 184, herein called the United,' filed withthe Regional Director for the 17th Region (Kansas City, Missouri) apetition alleging that a question affecting commerce had arisen con-cerning the representation of employees of Loose-Wiles Biscuit Com-pany,2 Kansas City, Missouri, a Missouri corporation, herein calledthe Company, and requesting an investigation and certification ofrepresentatives pursuant to Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, herein called the Act.On September 11,1937, the National Labor Relations Board, herein called the Board,acting pursuant to Section 9 (c) of the Act and Article III, Section3, of National Labor Relations Board Rules and Regulations-Series1, as amended, ordered an investigation and authorized the RegionalDirector to conduct 'it and to provide for an appropriate hearingupon due notice.On October 11, 1937, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theUnited, and upon Employees Independent Union, herein called theIndependent Union, a labor organization claiming to represent em-ployees directly affected by the investigation.Pursuant to the notice,a hearing was held on October 25 and 26, 1937, at Kansas City, Mis'The United was called United Bakery and Confectionery Workers in the petition andin the Direction of Election heretofore issued.2 The Company was called Loose-Wiles Biscuit Co., Inc. in the petition and in theDirection of Election heretofore issued.59 60NATIONAL LABOR RELATIONS BOARDsouri, beforeWilliam R. Ringer, the Trial Examiner duly designatedby the Board. The Board, the Company, the United, and the Inde-pendent Union were represented by counsel and participated in thehearing.The Company filed an answer on the first day of the hearing.Full opportunity to be heard, to examine and to cross-examine wit-nesses, and to introduce evidence bearing on the issues was afforded allparties.After the conclusion of the hearing the Company filed a brief,which has been given careful consideration.During the course of thehearing the Trial Examiner made several rulings on motions and onobjections to the admission of evidence.The Board has reviewed therulings of the Trial Examiner and finds that no prejudicial errorswere committed.The rulings are hereby affirmed.After examining the record in the case, the Board concluded thata question affecting commerce had arisen concerning the representa-tion of employees of the Company, and on the basis of such conclusion,and acting pursuant to Article III, Section 8, of National Labor Rela-tions Board Rules and Regulations-Series 1, as amended, issued aDirection of Election on December 23, 1937, in which it found that allthe employees of the Company at its Kansas City, Missouri, plant, ofthe classifications listed in Schedule "C" of Board Exhibit No. 6 ad-mitted in evidence at the hearing in this matter held October 25 'and26, 1937, exclusive of (a) temporary employees, (b) engineers, firemenand other persons employed in and about the power plant, (c) super-visors and assistant supervisors, including working supervisors, (d)office employees, (e) sales managers, assistant sales managers and sales-men, (f) nurse, (g) stationery worker, (h) watchmen, and (i) ma-trons, constituted a unit appropriate for the purposes of collectivebargaining.For the purpose of expediting the election and thus in-suring to the employees of the Company the full benefit of their rightto collective bargaining as early as possible, the Board directed theelection without at the same time issuing a decision embodying com-plete findings of fact and conclusions of law.Pursuant to the Direction of Election, an election by secret ballotwas conducted on January 6, 1938, by the Regional Director for theSeventeenth Region among the employees of the Company constitut-ing the unit found appropriate by the Board.Full opportunity wasaccorded all parties to this proceeding to participate in the conductof the ballot and to make challenges.On January 6, 1938, theRegional Director issued his Intermediate Report upon the secretballot, which was duly served upon the parties to the proceeding.Noobjections with respect to the conduct of the ballot or to the Interme-diate Report have been filed.e 4 N. L. R. B. 714. DECISIONS AND ORDERS '61As to the results of the secret ballot, the Regional Director reportedthe following :'Total number eligible to vote__________________________________540Total number of ballots cast___________________________________533Total number of blank ballots__________________________________ noneTotal number of void ballots------------------------------------ noneTotal number of ballots cast for United Bakery and ConfectioneryWorkers, affiliated with the C. I O___346Total number of ballots cast for Employees Independent Union__187Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYLoose-Wiles Biscuit Company is a Missouri corporation with itsprincipal place of business at Kansas City, Missouri.The Companyis engaged primarily in the manufacture, sale and distribution ofbiscuits, crackers, cookies and candy.During the fiscal year 1936, theCompany sold approximately six million dollars' worth of its prod-ucts, of which more than 58 per cent were sold outside the State ofMissouri.Substantially all the raw materials received by it for themanufacture of its products were received from sources outside theState` ofMissouri.The Company's -counsel stated at the hearingthat it is engaged in interstate commerce.II.THEORGANIZATIONS INVOLVEDUnited Bakery and Confectionery Workers Local Industrial UnionNo. 184 is a labor organization chartered by the Committee for Indus-trial Organization, admitting to its membership all employees of theCompany excepting office employees, members of the sales force, andsupervisory employees.Supervisory employees who perform manuallabor are admitted to non-voting membership.Employees Independent Union is a labor organization not affiliatedwith any other labor organization. It admits to its membership allemployees of the Company excepting members of the sales force,,supervisory employees, and office employees, the last of whom,,how-ever, are admitted to non-voting membership.III.THE QUESTION CONCERNING REPRESENTATIONThe United claimed the right to be the sole bargaining agency forall the employees of the Company, excluding office, sales and super-visory employees.The Company refused to bargain with it as suchexclusive agency, first because it claimed not to be satisfied that theUnited, in fact, represented the majority of the Company's employees 62NATIONAL LABOR RELATIONS BOARDin an appropriate unit, and second because on or about June 22, 1937,the Company had entered into two separate agreements, one with theUnited, and one with the Independent Union, which were identical inform, and each of which provided that the Company would bargainwith the contracting union as the collective bargaining agency forsuch of the Company's employees as were members of that union.Both of those contracts provided that they would remain in effectuntilDecember 31, 1937, and that 15 days prior to that expirationdate the parties should confer with the end in view of entering into anew contract.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATIONUPON COMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe United alleged in its petition that "all production workers in[the] confectionery and 'baking department (excluding office work-ers, salesmen, foremen, straw bosses)" constituted an appropriateunit.The parties stipulated on December 22, 1937, and we find, thatall the employees of the Company in its Kansas City, Missouri, plant,of the classifications listed in Schedule "C" of Board Exhibit No. 6admitted in evidence at the hearing in this matter held October 25 and26, 1937, exclusive of (a) temporary employees, (b) engineers, fire-men, and other persons employed in and about the power plant, (c)supervisors and assistant supervisors, including working supervisors,(d) office employees, (e) sales managers, assistant sales managers andsalesmen, (f) nurse, (g) stationery worker, (h) watchmen, and (i)matrons, constitute a unit appropriate for the purposes of collectivebargaining and that said unit will insure to employees of the Com-pany the full benefit of their right to self-organization and to collec-tive bargaining and otherwise effectuate the policies of the Act.VI. THE DETERMINATION OF REPRESENTATIVESThe record does not show accurately how many employees theCompany had within the appropriate bargaining unit at any time.It does appear that on August 10, 1937, the day the petition was filed, DECISIONS AND ORDERS63the employees within that unit, the temporary employees, the en-gineers, firemen and other persons employed in and about the powerplant,4 the nurses, and the matrons, numbered 561 in all. TheUnited introduced in evidence various lists of its members.Thoselists show that in July 1937, the United had 326 "fully paid mem-bers" 5 who were employed by the Company at its Kansas Cityplant; and that in October 1937, it had 513 members so employed, ofwhom 408 were "fully paid members". The United also submittedin evidence about 400 statements, allegedly signed by employees ofthe Company during the week preceding the hearing, authorizing.the United to be the representative of the signers for the purposesof collective bargaining with the Company.However, the recordfails to show how many of the members claimed by the United, orhow many of the employees who signed the statements, were tem-porary employees, engineers, firemen or other persons employed inand about the power plant, nurses, or matrons, and were thus ex--cluded from the bargaining unit.Furthermore, there was no tes-'timony as to the genuineness of the signatures on the statements.The Independent Union admitted at the hearing that its member-ship did not include a majority of the employees within theappropriate unit.We concluded, therefore, that an election by secret ballot wasnecessary to determine the proper representatives for collective bar-gaining and thus resolve the question concerning representation, andwe issued the Direction of Election accordingly.We directed thatthe employees in the appropriate unit who were on the Company'spay roll during the pay-roll period immediately preceding August10, 1937, the date on which the petition was filed, should be eligibleto vote in the election.The results of the election, set forth above,show that a majority of the employees within the appropriate unithave designated and selected the United as their representative forthe purposes of collective bargaining.On the basis of the above findings of fact, and upon the entirerecord in the proceeding, the Board makes the following :CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Loose-Wiles Biscuit Company, a Missouricorporation, at its Kansas City, Missouri, plant, within the meaning.of Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.4 It is assumed that the Company had employees in this classification.The record isnot clear on the point.A "fully paid member", it was testified, is one who has paid an initiation fee of twodollars, plus at least one month's dues of one dollar. 64NATIONAL LABOR RELATIONS BOARD2.All the employees of the Company at its Kansas City, Missouri,plant, of the classifications listed in Schedule "C" of Board ExhibitNo. 6 admitted in evidence at the hearing in this matter held October25 and 26, 1937, exclusive of (a) temporary employees, (b) engi-neers, firemen and other persons employed in and about the powerplant, (c) supervisors and assistant supervisors, including workingsupervisors, (d) office employees, (e) sales managers, assistant salesmanagers and salesmen, (f) nurse, (g) stationery worker, (h) watch-men, and (i) matrons constitute a unit appropriate for the purposesof collective bargaining, within the meaning of Section 9 (b) of theNational Labor Relations Act.3.United Bakery and Confectionery Workers Local Industrialsuch unit for the purposes of collective bargaining, within the mean-ing of Section 9 (a) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tionsAct, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 1, asamended,IT IS HEREBY CERTIFIED that United Bakery and ConfectioneryWorkers Local Industrial Union No. 184 has been designated andselected by a majority of the employees of Loose-Wiles Biscuit Com-pany, a Missouri corporation, at its Kansas City, Missouri, plant, ofthe classifications listed in Schedule "C" of Board Exhibit No. 6 ad-mitted in evidence at the hearing in this matter held October 25 and26, 1937, exclusive of (a) temporary employees, (b) engineers, fire-men and other persons employed in and about the power plant, (c)supervisors and assistant supervisors, including working supervisors,(d) office employees, (e) sales managers, assistant sales managers andsalesmen, (f) nurse, (g) stationery worker, (h) watchmen, and (iymatrons, as their representative for the purposes of collective bar-gaining, and that, pursuant to Section 9 (a) of the Act, United Bakeryand Confectionery Workers Local Industrial Union No. 184 is theexclusive representative of all such employees for the purposes ofcollective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.